COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ALONSO ISRRAEL ROEL,                                           No. 08-19-00243-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                          Criminal District Court One
                                                 §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                            State.                              (TC# 20180D05402)
                                                 §


                                         O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until November 18, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Jaime Esparza, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before November 18, 2020.

       IT IS SO ORDERED this 20th day of October, 2020.


                                             PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.